DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 01/03/20.
Claims 1-20 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 01/03/20 has been acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 01/03/20 has been acknowledged and considered by the Examiner.


	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-14 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

            Claim 7 recites the limitation “new product order” (see line 3) which renders the claim indefinite because it is unclear if Applicant is interpreting the limitation to mean a parameter prioritization order or placement of a new order for a product. For purposes of this examination, the Examiner will interpret the limitation to mean placement of a new order for a product.

Claim 8 recites the limitation “the processors” (see line 3) which renders the claim indefinite because it is unclear if Applicant is referring to the same processors in line 2 or different processors. For the purposes of this examination, the examiner will interpret the limitation to read “the one or more processors” (i.e. the same as in line 2).
	Claim 8 recites the limitation “at least one of the processors” (see line 5) which renders the claim indefinite because it is unclear if Applicant is referring to the same processors in line 3 or different processors. For the purposes of this examination, the examiner will interpret the limitation to read “the at least one of the one or more processors” (i.e. the same as in line 3).
	Claims 9-14 inherit the deficiencies noted in claim 8 and are therefore rejected on the same bases.

            Claim 14 recites the limitation “new product order” (see line 4) which renders the claim indefinite because it is unclear if Applicant is interpreting the limitation to mean a parameter prioritization order or placement of a new order for a product. For purposes of this examination, the Examiner will interpret the limitation to mean placement of a new order for a product.

            Claim 20 recites the limitation “new product order” (see line 6) which renders the claim indefinite because it is unclear if Applicant is interpreting the limitation to mean a parameter prioritization order or placement of a new order for a product. For purposes of this examination, the Examiner will interpret the limitation to mean placement of a new order for a product.


















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). The Examiner notes that though claims 15-20 recite a computer program product stored in a computer readable storage medium, Applicants specification at [0009] states that a computer readable storage medium is not to be construed as being transitory signals per se.  Therefore these claims are interpreted as comprising only non-transitory computer readable media.

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking claim 8 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
	An information handling system comprising:
one or more processors;
a memory coupled to at least one of the one or more processors;
a set of computer program instructions stored in the memory and executed by the at least one of the one or more processors in order to perform actions of:
arranging a first parameter group and a second parameter group in a first priority order on a user interface, wherein the first parameter group comprises a selection of a first parameter option that generates a restriction on a second parameter option included in the second parameter group;
in response to receiving a user input from a user, dynamically modifying the user interface by rearranging the first parameter group and the second parameter group into a second priority order; and
removing the restriction on the second parameter option based on the second priority order.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

the features emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting arranging parameter groups on a user interface and dynamically modifying the user interface and performing the steps using one or more processors, a memory coupled to at least one of the processors, and a set of computer program instructions stored in the memory and executed by at least one of the processors, nothing in the claim elements preclude the steps from practically being performed by humans.  For example, but for the “on a user interface”, “arranging”, “rearranging” and “removing” in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.        
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
	An information handling system comprising:
one or more processors;
a memory coupled to at least one of the one or more processors;
a set of computer program instructions stored in the memory and executed by the at least one of the one or more processors in order to perform actions of:
arranging a first parameter group and a second parameter group in a first priority order on a user interface, wherein the first parameter group comprises a selection of a first parameter option that generates a restriction on a second parameter option included in the second parameter group;
in response to receiving a user input from a user, dynamically modifying the user interface by rearranging the first parameter group and the second parameter group into a second priority order; and
removing the restriction on the second parameter option based on the second priority order.
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea). Specifically, the additional elements of one or more processors, a memory coupled to at least one of the one or more processors, a set of computer program instructions stored in the memory and executed by the at least one of the one or more processors, and a user interface, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field 
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 8 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g. receiving a user input from a user) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 8 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 8, and does not qualify as eligible subject matter for similar reasons.  
Claim 15 is a computer program product reciting similar function as claim 8, and does not qualify as eligible subject matter for similar reasons.
Claims 2-7, 9-14, and 16-20 are dependencies of claims 1, 8, and 15. The dependent claims do not add “significantly more” to the abstract idea. The dependent claims merely further limit the abstract idea and are thereby considered to be ineligible.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, U.S. 20120005044 A1 (hereafter referred to as “Coleman”), in view of Helot et al., U.S. 7328171 B2 (hereafter referred to as “Helot”). 

Regarding claim 1, Coleman discloses a method implemented by an information handling system that includes a memory and a processor ([0027] – “computer memory”; [0064] – “processor”, the method comprising:
arranging a first parameter group and a second parameter group in a first priority order on a user interface ([0067] – “As shown in the example in FIG. 12A, the set up screen 1200 has a box next to each product attribute, whereby each box has a fillable field in which the user can rank in order the most important product attribute to the least important product attribute. In particular to the example, the user has placed a “1” in box 1210, which indicates that price is the most important to that user. Additionally, the user has placed a “2” in box 1212, indicating that monitor size 1206 is next in importance. Further, the user has placed a “3” in box 1214, thereby indicating that video memory 1208 is the third important attribute”; [0069] – “As shown in FIG. 12B, the table 1201 is displayed to the user, via a user interface, in which the user selected product attributes, Price 1202, Monitor Size 1206 and Video Memory 1208 are arranged along the columns in order of rank (i.e. from left to right) as previously selected by the user”); and
in response to receiving a user input from a user, dynamically modifying the user interface by rearranging the first parameter group and the second parameter group into a second priority order ([0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”; [0074] – “product attributes may be added, removed, and/or rearranged by the receiving individuals”).
Coleman does not explicitly disclose wherein the first parameter group comprises a selection of a first parameter option that generates a restriction on a second parameter option included in the second parameter group and removing the restriction on the second parameter option based on the second priority order.
Helot, on the other hand, teaches wherein the first parameter group comprises a selection of a first parameter option that generates a restriction on a second parameter option included in the second parameter group and removing the restriction on the second parameter option based on the second priority order. Helot teaches in [Col. 8, ll. 39-67] – “The selection of a base component or option may also influence the availability of subsequent options. As explained further below in connection with FIG. 5, the subsequent options may become unavailable depending on which of the base components and previous options was selected…unavailable option is “grayed out’ (is colored a shade of gray) to indicate that the option is unavailable. Further, the consumer is prevented from selecting an unavailable option…Based on the option selected, a user interface (including attributes), representation of the product or service and available options are updated (box 460)”. Helot further teaches in [Col. 10, ll. 13-17], Fig. 7 – “Under the representation window 615 is the interactive area 620 that provides an interactive interface for the Examiner Note: The consumer may select a first option which causes a second option to be grayed out and unavailable. When the user removes the previously selected first option, the available options are updated automatically such that the second option is available again. This indicates the user’s priority order because the user is prioritizing the second option over the first option. Thus the restriction on the second option is removed based on a second priority order.
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Coleman, removing the restriction on the second parameter option based on the second priority order, as taught by Helot, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman, to include the teachings of Helot, in order to prevent customer frustration by frequently updating available options based on consumer choices (Helot: [Col. 1, ll. 37-50]).

Regarding claim 2, Coleman in view of Helot teaches the method of claim 1. Coleman further discloses the method of claim 1 further comprising:
prior to receiving the user input, displaying a first priority element and a second priority element on the user interface, wherein the first priority element is positioned ahead of the second priority element, and wherein the first parameter group is positioned ahead of the second parameter group ([0066] – “shown in FIG. 12A, the user is interested in comparing desktop computers, and the set up screen 1200 asks the user to select and rank, in order, the product attributes that are important to the user. In particular, the product attributes shown in the set up screen 1200 are: price 1202, type of processor 1204, monitor size 1206, and video memory 1208”; [0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”) (Examiner Note: Coleman discloses a set up screen where initially the user interface displays product attributes in the order of price, processor, monitor size, and video memory until a user inputs a numbered ranking for each product attribute); and
in response to determining that the user input moves the second priority element on top of the first priority element, moving the second parameter group ahead of the first parameter group ([0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”; [0074] – “product attributes may be added, removed, and/or rearranged by the receiving individuals”). 


Regarding claim 3, Coleman in view of Helot teaches the method of claim 1. Coleman further discloses the method of claim 1 wherein a plurality of parameter groups comprise the first parameter group and the second parameter group ([0033] – “Each of these products has a number of product attributes such as price 210, manufacturer 212, processor type 214, RAM size 216, and hard drive size 218”).
Coleman does not explicitly disclose further comprising: evaluating the selection of the first parameter against a dependency map comprising a plurality of dependency-based restrictions between the plurality of parameter groups; determining that a first one of the plurality of dependency-based restrictions places the restriction on the second parameter option in response to the selection of the first parameter option; and preventing a selection of the second parameter option based on the first dependency-based restriction. Coleman does disclose in [0042] – “if the user progressively selects another filter parameter, such as the “Price” 504 link, and in particular, the “$50-$100” link 512, the system will update the displayed catalog to reflect, as in FIG. 6, only those $50-$100 phones that are also designed to have AT&T™ as a service provider”.
Helot, on the other hand, teaches evaluating the selection of the first parameter against a dependency map comprising a plurality of dependency-based restrictions between the plurality of parameter groups; determining that a first one of the plurality of dependency-based restrictions places the restriction on the second parameter option in response to the selection of the first parameter option; and preventing a selection of the second parameter option based on the first dependency-based restriction. Helot teaches in [Col. 8, lines 39-53] – “The selection of a base component or option may also influence the availability of subsequent options. As explained 
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Coleman, evaluating the selection of the first parameter against a dependency map comprising a plurality of dependency-based restrictions between the plurality of parameter groups; determining that a first one of the plurality of dependency-based restrictions places the restriction on the second parameter option in response to the selection of the first parameter option; and preventing a selection of the second parameter option based on the first dependency-based restriction, as taught by Helot, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman, to include the teachings of Helot, in order to prevent customer frustration by frequently updating available options based on consumer choices (Helot: [Col. 1, ll. 37-50]).

	Regarding claim 4, Coleman in view of Helot teaches the method of claim 3. Coleman further discloses displaying a third parameter group on the user interface based on the first priority order ([0033] – “Each of these products has a number of product attributes such as price 210, manufacturer 212, processor type 214, RAM size 216, and hard drive size 218”).
Coleman does not explicitly disclose	determining that a second one of the plurality of dependency-based restrictions places a different restriction on a third parameter option in the third parameter group based on a selection of a default parameter option included in the second parameter group and restricting a selection of the third parameter option on the user interface based on the second dependency-based restriction. Coleman does disclose in [0042] – “if the user progressively selects another filter parameter, such as the “Price” 504 link, and in particular, the “$50-$100” link 512, the system will update the displayed catalog to reflect, as in FIG. 6, only those $50-$100 phones that are also designed to have AT&T™ as a service provider”.
Helot, on the other hand, teaches determining that a second one of the plurality of dependency-based restrictions places a different restriction on a third parameter option in the third parameter group based on a selection of a default parameter option included in the second parameter group and restricting a selection of the third parameter option on the user interface based on the second dependency-based restriction. Helot teaches in [Col. 9, lines 49-58] – “If option 1 (545) in category 1 (525) is selected then the available options in other categories are automatically updated in real time. As shown by the dashed line 562, the only option that is shown as available in category 2 (530) is option 3 (565). Selection of option 3 (565) in category 2 (530) immediately updates the available options in the other categories including category N (535). As shown by the dashed lines 567, option 2 (570) and option 3 (575) are shown as available in category N (535) based on the preceding selections”.


	Regarding claim 5, Coleman in view of Helot teaches the method of claim 1. Helot further teaches in response to removing the restriction on the second parameter option, receiving a selection from the user that selects the second parameter option and receiving an order placement from the user in response to the selection of the second parameter option. Helot teaches in [Col. 10, ll. 13-17] – “Under the representation window 615 is the interactive area 620 that provides an interactive interface for the consumer. In this working example, the interactive area 620 includes a box for removing a previously selected item (box 625), a box for removing the last item selected (box 630)”; [Col. 11, ll. 55-63] – “At any time during the ordering process the consumer could have selected a button to remove a previously selected item (box 625), remove the last item selected (box 630) or start over (box 635). Further, after each option is selected the attributes area 600, representation window 615 and available options in the options area 645 are updated automatically in real time so that the consumer remains continuously informed of the consequences (such as cost, weight and available options) of each selection”); and in [Col. 8, ll. 66-67 to Col. 9, ll. 1-5] – “A check is then made to see if there are more categories of options available (box 470)…Otherwise the consumer is invited to finalize the order (box 480). Finalizing the order can include, for example proceeding to a checkout”).

Regarding claim 8, all the limitations in system claim 8 is closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Coleman further discloses:
	one or more processors ([0064] – “processor”);
	a memory coupled to at least one of the processors ([0027] – “computer memory device”); and
	a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions ([0027] – “process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device”).

Regarding claim 9, all the limitations in system claim 9 is closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 10, all the limitations in system claim 10 is closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases. 

Regarding claim 11, all the limitations in system claim 11 is closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 12, all the limitations in system claim 12 is closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases. 

Regarding claim 15, all the limitations in computer program product claim 15 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Coleman further discloses a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions ([0011] – “computer readable media which has instructions stored thereon. The instructions, when executed by a computer processor”; [0027] – “process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device”).

Regarding claim 16, all the limitations in computer program product claim 16 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 17, all the limitations in computer program product claim 17 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases. 

Regarding claim 18, all the limitations in computer program product claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 19, all the limitations in computer program product claim 19 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Helot, in further view of Edwards et al., U.S. 20130232037 A1 (hereafter referred to as “Edwards”).

	Regarding claim 6, Coleman in view of Helot teaches the method of claim 5. 
storing the second priority order as a default priority order in response to receiving the order placement. Coleman does disclose in [0038] – “the system is configured to monitor and store one or more users’ choices of filters over time. The system is thus able to provide a pool of data which can then be used as a basis, in combination with a new filter selection, for recommendations of content to the user”. 
	Edwards, on the other hand, teaches storing the second priority order as a default priority order in response to receiving the order placement. Edwards teaches in [0022] – “a centralized database provides storage of the user identity, user preferences, and system preferences…At the completion of the transaction, the user may be prompted to save changes made to “user” preferences, effectively registering them into the personalization system and storing their settings”.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Coleman in view of Helot, storing the second priority order as a default priority order in response to receiving the order placement, as taught by Edwards, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman in view of Helot, to include the teachings of Edwards, in order to increase user convenience by reducing the time spent and allow individual needs or preferences of each customer to be met (Edwards: [0007]).

	Regarding claim 7, Coleman in view of Helot in view of Edwards teaches the method of claim 6. Edwards further teaches in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request corresponds to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order. Edwards teaches in [0051] – “At 210, the customer UI customization manager identifies a user interacting with a self checkout system at an enterprise for the purpose of the user conducting a transaction with the enterprise”; [0054] – “at 213, the customer UI customization manager obtains a user identifier and password combination from the user via the self checkout system. This combination is matched to the user”; and in [0061] – “At 240, the customer UI customization manager permits the user to transact with the self checkout system using the personalized UI features defined by the user preferences and configured within the UI of the self checkout system by the customer UI customization manager”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Edwards with Coleman in view of Helot for the reasons identified above with respect to claim 6.

Regarding claim 13, all the limitations in system claim 13 is closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Regarding claim 14, all the limitations in system claim 14 is closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases. 

	Regarding claim 20, Coleman in view of Helot teaches the computer program product of claim 19. Coleman in view of Helot does not explicitly teach storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order.
	Edwards, on the other hand, teaches storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order. Edwards teaches in [0022] – “a centralized database provides storage of the user identity, user preferences, and system preferences…At the completion of the transaction, the user may be prompted to save changes made to “user” preferences, effectively registering them into the personalization system and storing their settings”; [0051] – “At 210, the customer UI customization manager identifies a user interacting with a self checkout system at an enterprise for the purpose of the user conducting a transaction with the enterprise”; [0054] – “at 213, the customer UI customization manager obtains a user identifier and password combination from the user via the self checkout system. This combination is matched to the user”; and in [0061] – “At 240, the customer UI customization manager permits the user to transact with the self checkout system using the personalized UI features defined by the user preferences and configured within the UI of the self checkout system by the customer UI customization manager”.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Coleman in view of Helot, storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order, as taught by Edwards, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman in view of Helot, to include the teachings of Edwards, in order to increase user convenience by reducing the time spent and allow individual needs or preferences of each customer to be met (Edwards: [0007]).




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Eastham, U.S. 20120330778 A1, teaches a method for quantitating the importance of product attributes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                         
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625